DETAILED ACTION

Claims 1-20 are presented for examination

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent number 10782770.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17004461
Patent 10782770
     1. A power management system, comprising a management module and at least
one node; the management module being connect to the at least one node; 
     wherein the management module is configured to send a power-on instruction to the at least one node, wherein the power-on instruction is used to instruct to power on the at least one node;
     a first node is configured to power on based on the power-on instruction; and
     switch the platform controller hub (PCH) of the first node to the sleep state after being powered on, wherein the first node is any one of the at least node.
1. (Currently Amended) A power management method, applicable to a multi-node server system, wherein the multi-node server system comprises a power management module, one master server node, and at least one slave server node, each of the server nodes comprises a platform controller hub (PCH) for controlling power-related operations and a flash, and the
method comprises:
     receiving, by a first slave server node, a power-on instruction sent by the power
management module, wherein the first slave server node is any one of the at least one slave
server node, and the power-on instruction is used to instruct each of the at least one slave server node to power on;
     uploading, by the PCH of the first slave server node, a basic input output system (BIOS) from the flash of the first slave server node according to the power-on instruction to perform a first slave server node power-on 
     switching, by the first slave server node, the PCH of the first slave server node to the sleep state after the first slave server node is powered on;
     activating, by a complex programmable logic device (CPLD) of the first slave server node, a Direct Media Interface (DMI) bus between a CPU and the PCH of the first slave server node;
     performing, by the first slave server node, a hot reset operation; and
     disabling, by the first slave server node, the DMI bus between the CPU and the PCH
of the first slave server node after performing the hot reset operation.


As shown from the table above, claims 1 of patent 10782770 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1, 4-5, 7, 9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Chinese Patent CN103218030) in the view of Huang (US Patent Application 20140340200).
As per claim 1, Feng teaches a management module [out-of-band management chip 130, fig. 1] and at least
one node [microserver 110, page 6 paragraph 4]. 
the management module being connect to the at least one node [page 6 paragraph 4, an out-of-band management chip 130 is connected to the GPIO interface of each microserver 110].
the management module is configured to send a power-on instruction to the at
least one node, wherein the power-on instruction is used to instruct to power on the at
least one node [page 6 paragraphs 5-6, the out-of-band management chip 130 sends a power control instruction to the GPIO interface of one or more microservers 110, and the one or more microservers 110 receive the power control instruction through the GPIO interface, and according to the power supply under the control of the power management bus 120 The control instruction performs a corresponding control action.  In one embodiment of the present invention, the control action includes one or more of power-on, soft power-off, hard power-off, and power-on self-start. This increases the variety of control operations].
a first node is configured to power on based on the power-on instruction [page 7 paragraphs 7, control action to such as power on instruction to enable the microserver to power on].
Feng does not teach switch the platform controller hub (PCH) of the first node to the sleep state after being powered on, wherein the first node is any one of the at least node.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Feng to include the method of Huang to enable the processing device to be powered down after the device is powered on.  By doing so, it is possible to further reduce power consumption of the device.

As per claim 4, Feng teaches, at least node comprises a second node [page 6 paragraph 4, an out-of-band management chip 130 is connected to the GPIO interface of each microserver 110.  Another microserver].
However, Huang teaches the second node is configured to send a power-off instruction to the power management module, the power-off management instruction is used to instruct to power on each of the at least one node [0026, fig. 1, second device 117 in figure 1 can send power signal to power the device on/off].
power off after sending a sleep control signal [0026, processing device 117 can also wake from sleep or put to sleep].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Feng to include the method of Huang to enable the processing device to be powered down after the device is powered on.  By doing so, it is possible to further reduce power consumption of the device.

As per claim 5, Feng teaches send the sleep control signal to the at least one node, the sleep control signal is used to indicate the at least one node to power off [page 6 paragraph 6, control instruction includes the following commands: the control action includes one or more of power-on, soft power-off, hard power-off, and power-on self-start. This increases the variety of control operations]

As per claim 7, Feng does not teach pull down a local sleep control signal by using the PCH after the node is powered off.
However, Huang teaches pull down a local sleep control signal by using the PCH after the node is powered off [0022-0023, fig. 4, power can be controlled after]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Feng to include the method of Huang to enable the processing device to be powered down after a device is powered on.

As per claims 9, 12-13, 15, and 18-19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9, 12-13, 15, and 18-19 are also rejected as being unpatentable over Feng in view of Huang for the same reasons set forth in the rejected claims above.

Claims 2-3, 6, 8, 10-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Chinese Patent CN103218030) in the view of Huang (US Patent Application 20140340200) and in the view of Hoff (US Patent Application 20150348580).
As per claim 2, Feng and Huang do not teach upload a basic input output system (BIOS) from the flash of the first node based on the power-on instruction to perform the power-on operation.
However, Hoff teaches upload a basic input output system (BIOS) from the flash of the first node based on the power-on instruction to perform the power-on operation [0114, 0139, as pointed out firmware can be updated from the SD card of the camera.  Where the firmware provides power on or power up and boot indicator code routine].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Feng and Huang to include the method of Doff in order to update the firmware of the camera when the camera is powered on.  In other words, since the power and the operation can be controlled by the connection hub, when is on powered on then the firmware can be updated. 

As per claim 3, Feng and Huang do not teach load a basic input output system (BIOS) from the flash of the first node until a local memory has been initialized; and load a BIOS from a flash of the second node continuously after the memory of the first node has been initialized.	However, Doff teaches load a basic input output system (BIOS) from the flash of the first node until a local memory has been initialized [0063, 0071, simultaneous operation in terms of initialization].
load a BIOS from a flash of the second node continuously after the memory of the first node has been initialized [0063, 0071, simultaneous operation in terms of initialization].


As per claim 6, Feng and Huang do not teach pull down a first sleep control signal of the second node; send the first sleep control signal of the second node that is pulled down the first to the power management module; and power off the at least one nodes after the at least one nodes receive the second sleep control signal, and pull down a sleep control signal of the second node after power-off.
However, Doff teaches Feng does not teach pull down a first sleep control signal of the second node [0114, as pointed out one or more camera can be put in lower power state].
send the first sleep control signal of the second node that is pulled down the first to the power management module node [0068, 0114, power state can be controlled such as start and stop operation].
power off the at least one nodes after the at least one nodes receive the second sleep control signal, and pull down a sleep control signal of the second node after power-off [0114, as pointed out one or more camera can be put in lower power state].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Feng and Huang to include the method of Doff to enable simultaneous operation.
As per claim 8, Feng and Huang do not teach the first node further comprises a complex programmable logic device (CPLD) and a central processing unit (CPU), wherein the CPLD is configured to activate a Direct Media Interface (DMI) bus between a CPU and the PCH of the 
However, Doff teaches first node further comprises a complex programmable logic device (CPLD) and a central processing unit (CPU [0028, as pointed out a switch can be used to enable the operation of the camera by enabling the camera to communicate with each other.  In this case, the switch is acted as a logic circuit that communicate with the processor].
 the CPU is configured to perform a hot reset operation [0028, 0060-0061, as pointed out the switch can enable all camera to be switched on and off].
disable the DMI bus between the CPU and the PCH after performing the hot reset operation [0038, 0060-0061,  as pointed out the switch acts as a logic to communicate with the processor control the camera system].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Feng and Huang to include the method of Doff to enable simultaneous operation.

As per claims 10-12, 14, 17-18 and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10-12, 14, 17-18 and 20 are also rejected as being unpatentable over Feng in view of Huang and in the view of Doff for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffioen (US 20010188934) teaches method and system for upgrading existing firmware on third party hardware.
Zimmer (US 20120124357) teaches method of provisioning firmware in an operating system (os) absent services environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187